DETAILED ACTION
This Office action is in response to applicant’s amendments and remarks filed 04/18/2022.
	Claims 1-3 and 5 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication from Joseph Su (Reg. No. 69761) on 04/29/2022. 

The title below will replace all prior versions of the title of this application:
Indoor Positioning Method for a Moving Apparatus Using First and Second Two-dimensional Maps of Z-axis Areas	


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, closest prior art Song et al. US PG Publication 20170344007 (hereinafter Song), Zhang et al. US Patent 10571925 (hereinafter Zhang), and Nakano et al. WO 2014178273 A1 (hereinafter Nakano), taken either individually or in combination with other prior art of record fail to teach the claimed invention as a whole. 
Song discloses an indoor positioning method using an indoor positioning system, wherein the indoor positioning system comprises a moving apparatus having a sensor; and an indoor positioning apparatus that communicates with the moving apparatus and comprises a controller, [Song, Para. 13, Para. 54] the method comprising: generating a three-dimensional (3D) interior area for an interior based on sensing data obtained by sensing the interior with the sensor of the moving apparatus; [Song, Para. 54] generating, by the controller of the indoor positioning apparatus, a first map of the 3D interior area including a first obstacle in the entire area of the 3D interior area, wherein the first map is a 2D map; [Song, Para. 11, Para. 61, Para. 62, Fig. 1] generating, by the controller of the indoor positioning apparatus, a second map of the 3D interior area including the first obstacle and a second obstacle different from the first obstacle in the entire area, wherein the second map is a 2D map; [Song, Para. 62, Para. 63, Para. 140, Fig. 1(b), Fig. 14(b)] and estimating, by the controller of the indoor positioning apparatus, a posture of the moving apparatus and planning, by the controller of the indoor positioning apparatus, a movement path, based on the first map and the second map, [Song, Para. 136, Para. 139, Para. 59, Para. 12] wherein the first obstacle is permanently located in the interior, [Song, Para. 62] and wherein the second obstacle is temporarily located in the interior, [Song, Para. 63] and wherein the estimating includes: -2-Customer No.: 31561 Docket No.: 095804-US-753Application No.: 16/695,112estimating, by the controller of the indoor positioning apparatus, a location of the moving apparatus based on the first map [Song, Para. 139, Para. 59] 
Song fails to disclose generating a first map of the 3D interior area based on a first area and generating a second map of the 3D interior area based on a second area. Song also does not explicitly disclose estimating a location of the moving apparatus based on a most recently estimated posture of the moving apparatus, and an initial global map of the interior. Song also fails to disclose wherein the first area is a 3D area corresponding to a high z-axis area which is greater than a height of the second obstacle in an entire z-axis area of the 3D interior area and the second area is a 3D area corresponding to a low z-axis area which corresponds to the height of the moving apparatus from a ground in the entire z-axis area of the 3D interior area, and wherein the first map is a 2D map onto the first area corresponding to the high z- axis area of the 3D interior area is orthogonally projected and is a high z-map, and wherein the second map is a 2D map onto the second area corresponding to the low z-axis area of the 3D interior area is orthogonally projected and is a low z-map.
Zhang teaches generating a first map of the 3D interior area based on a first area and generating a second map of the 3D interior area based on a second area [Zhang, Col. 33; Lines 33-51].
Zhang fails to teach wherein the first area is a 3D area corresponding to a high z-axis area which is greater than a height of the second obstacle in an entire z-axis area of the 3D interior area and the second area is a 3D area corresponding to a low z-axis area which corresponds to the height of the moving apparatus from a ground in the entire z-axis area of the 3D interior area, and wherein the first map is a 2D map onto the first area corresponding to the high z- axis area of the 3D interior area is orthogonally projected and is a high z-map, and wherein the second map is a 2D map onto the second area corresponding to the low z-axis area of the 3D interior area is orthogonally projected and is a low z-map.
	Nakano teaches estimating a location of the moving apparatus [Nakano, Para. 31, Para. 65] based on a most recently estimated posture of the moving apparatus [Nakano, Para. 31], and an initial global map of the interior [Nakano, Para. 65, Para. 68, Para. 89].
Nakano fails to teach wherein the first area is a 3D area corresponding to a high z-axis area which is greater than a height of the second obstacle in an entire z-axis area of the 3D interior area and the second area is a 3D area corresponding to a low z-axis area which corresponds to the height of the moving apparatus from a ground in the entire z-axis area of the 3D interior area, and wherein the first map is a 2D map onto the first area corresponding to the high z- axis area of the 3D interior area is orthogonally projected and is a high z-map, and wherein the second map is a 2D map onto the second area corresponding to the low z-axis area of the 3D interior area is orthogonally projected and is a low z-map.
In sum, Song, Zhang, and Nakano taken either alone or in combination with other prior art of record fail to teach wherein the first area is a 3D area corresponding to a high z-axis area which is greater than a height of the second obstacle in an entire z-axis area of the 3D interior area and the second area is a 3D area corresponding to a low z-axis area which corresponds to the height of the moving apparatus from a ground in the entire z-axis area of the 3D interior area, and wherein the first map is a 2D map onto the first area corresponding to the high z- axis area of the 3D interior area is orthogonally projected and is a high z-map, and wherein the second map is a 2D map onto the second area corresponding to the low z-axis area of the 3D interior area is orthogonally projected and is a low z-map. 
Therefore, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus, the prior art of record does not render the invention, as claimed, obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668